United States Court of Appeals

For the First Circuit











No. 01-1267



UNITED STATES OF AMERICA,



Appellee,



v.





Defendant, Appellant.















ERRATA







The opinion of this court issued February 8, 2002, is amended as follows:

On the cover sheet, replace "
Joseph C. Laws, Jr.
, Federal Public Defender, for appellant." with "
Joseph C. Laws, Jr.
, Federal Public Defender, with whom 
Patricia A. Garrity
 is on brief for appellant.".

On page 6, last line, replace "image" with "imagine".